DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an encoding method/apparatus performing quantization as claimed. 
Claims 19, 27 identifies the uniquely distinct features “inverse-quantizing one or more first transform coefficients quantized, based on a pre- defined quantization-related parameter, the one or more first transform coefficients belonging to an image block; deriving a quantization-related parameter based on the one or more first transform coefficients inverse-quantized; and inverse-quantizing a second transform coefficient quantized, based on the quantization- related parameter derived based on the one or more first transform coefficients inverse- quantized, the second transform coefficient belonging to the same image block as the one of more first transform coefficients.”. The same reasoning applies to claims 20-26 by virtue of their dependency from claim 19.
The closest prior arts Zhang (US 2015/0373327 A1) and Zhang-Lee (US 20150319437 A1) disclose an encoding method/apparatus for performing transform coefficients, fail to anticipate or render, singly or in combination, the above bolded limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang-Lee (US 20150319437 A1), discloses transform coefficients;
Kwon (US 2008/0063051 A1), discloses rate control with frame layer bit allocation;
Segall (US 2008/0031345 A1), discloses combining layers in multi-layer bitstream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485